PER CURIAM.
The action is upon a “bond for the payment of á ' specific sum of money,” and is therefore one of those covered by and provided for in subdivision 2, rule 5 of the rules for the regulation of the Trial Terms of the Supreme Court in the First judicial district. We find in the papers on appeal no sufficient ground for denying plaintiff’s motion to place it upon the special calendar for trial. It is of no *254moment that defendant offers a defense which may take.some time to try. • The- otijec't of including, cases of this character upon the special calendar is to compel a speedy' determination of claims arising upon positive obligations to pay money. Whether the case takes a longer or shorter time to try is. immaterial.
Order appealed from reversed, with $10 costs and disbursements, and motion granted. "